Citation Nr: 0906996	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1986 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.

The Board has determined that new and material evidence 
sufficient to reopen the claim has been received.  The issue 
of entitlement to service connection for an acquired nervous 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1990 decision, the RO in Nashville, Tennessee 
denied service connection for a nervous condition.  Following 
receipt of notification of that determination, the Veteran 
did not initiate a timely appeal of the denial, and the 
decision became final.

2.  The evidence received since the RO's March 1990 denial of 
service connection for a psychiatric disorder raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1990 decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2008).

2.  The evidence received since the RO's March 1990 
determination is new and material, and the claim of service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As to the new and material aspect of the Veteran's claim for 
entitlement to service connection for psychiatric disorder, 
the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further considered.

Analysis - New and Material Evidence

Evidence of record at the time of the March 1990 RO decision 
reflects in-service psychiatric evaluation for mood swings, 
depression, and suicidal and homicidal ideation, and a 
diagnosis of "borderline personality disorder, very 
severe."  A post-service diagnosis of "major affective 
disorder - depression, moderate" is also shown.  The RO 
denied the claim, finding that the psychiatric disorder 
diagnosed after service was not shown during military 
service, and there was no evidence linking such disorder to 
service.  

The Veteran did not appeal the March 1990 decision to the 
Board.  Thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  In a 
statement received by the RO in 2004, the Veteran initiated 
his claim to reopen.  

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the March 1990 decision, the RO determined 
that the evidence failed to show that the Veteran's 
psychiatric condition was incurred in, or aggravated by 
service.  Additional evidence received since that earlier 
decision now includes such a showing.  Specifically, a 
December 2005 private psychologist's statement notes that the 
Veteran's "history reflects that he has been ill since his 
time in military service," essentially relating his current 
psychiatric condition to service.  

This evidence is clearly probative because, for the first 
time, competent evidence reflects a medical determination 
relating the Veteran's psychiatric condition specifically to 
service.  Thus, the Board finds that the additional evidence 
received since the last prior final denial of service 
connection for a psychiatric disorder raises a reasonable 
possibility of substantiating the claim for service 
connection.  This additional evidence is, therefore, new and 
material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the Veteran's 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).

ORDER

The petition to reopen the claim of service connection for a 
psychiatric disorder, is granted, subject to further 
development of the claim on remand.


REMAND

The Veteran contends that his currently-shown psychiatric 
disorder is related to his time in service.  

The report of the Veteran's July 1986 enlistment examination 
reflects normal psychiatric findings.  Subsequent service 
treatment records, however, reveal mood swings, depression, 
and suicidal and homicidal ideation.  In March 1987, the 
Veteran received a mental health evaluation as a result of 
these symptoms.  The report of that evaluation indicates a 
diagnosis of "borderline personality disorder, very 
severe," and reflects the examiner's recommendation that the 
Veteran be "administratively separated as he presents a high 
risk for further psychiatric decomposition."  The Veteran 
was released from service in April 1987.  His DD 214 shows 
the narrative reason for his separation was "other 
physical/mental  conditions - personality disorders."  

Post-service medical records reflect a VA diagnosis of 
"major affective disorder - depression, moderate" in 
November 1989.  Subsequent VA and private treatment records 
show diagnoses of paranoid schizophrenia, bipolar disorder, 
and schizoaffective disorder, and treatment at a mental 
health facility.  

In view of the Veteran's psychiatric symptoms in service, and 
significant mental health treatment since that time, the 
Board finds that, on remand, the Veteran should be accorded 
an opportunity to undergo a VA examination to determine 
whether his in-service behavior was a manifestation of his 
currently-shown psychiatric condition.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature, extent and etiology of any 
current psychiatric disorder.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination.

The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed psychiatric disorder is 
related to service.  Specifically, the 
examiner is asked to address whether 
any in-service medical findings or 
observations of the Veteran's behavior 
represented the early manifestations of 
his current psychiatric disability.  A 
complete rationale should be provided 
for all opinions expressed.

2.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


